DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 19186040.2 filed 07/12/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: Pages 6 and 7, Paragraphs [0030] - [0032] have grammatical issues, specifically: Page 6, Line 15 “heading the starred”, Line 16 “also heading the”, Line 23-24 “the destination is arrive will be”, Line 29 “Other things are to consider in”; and Page 7, Line 4 “the speedy vehicle gone first through”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite “at least one of detecting an expected location, detecting an expected time ramps”. However, it is unclear whether the detecting an expected location step is the same step as recited in claim 1, or if this is a new detection step that is distinctly different than the step previously recited in claim 1. Since this step is not clearly claimed, the claims are indefinite. Examiner will interpret the claims as though they read “at least one of the detecting an expected location”.
	Claim 14 recites “wherein the adaptation of the route parameter or the driving parameter: aims at reducing a risk of a potential collision between the first and second vehicle, or aims at increasing an efficiency of a travel of the first or second vehicle”. It is unclear as to what the inventor means by aiming to reduce a risk or aiming to increase an efficiency. These terms are relative and do not give the claim limitations distinct meaning, as aiming to do something can be trying to accomplish something and failing, can be barely meeting requirements, can be exceeding expectations, or can be no change even though there were intentions of aiming. Thus, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As described and rejected above, claim 14 does not meet the requirements of particularly pointing out and distinctly claiming the subject matter which the inventor regards as the invention. The limitations of “aiming” are indefinite and therefore do not further limit the invention as recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer configured to: receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle, detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap, detect an expected time when the first vehicle and the second vehicle intersect at the expected location, generate adaptation data based on the expected location and the expected time, the adaptation data representing adaptation of: a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device; and a client device configured to: being carried in the first or second vehicle, receiving the adaptation data, and outputting an assistance signal based on the adaptation data. These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer”, “a client device”, “a client device configured to: being carried in the first or second vehicle”, “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle; a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device, and receiving the adaptation data, and outputting an assistance signal based on the adaptation data”. That is, other than reciting “a vehicle assistance system for haul roads, the vehicle assistance system comprising: a computer”, “a client device”, “a client device configured to: being carried in the first or second vehicle”, “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle; a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device, and receiving the adaptation data, and outputting an assistance signal based on the adaptation data”, nothing in the claim elements preclude the steps from being performed in the mind. For example, a human can, in their mind, detect an expected location and time where a route of a first vehicle and a route of a second vehicle intersect, and can generate adaptation data based on the expected location and time.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “a vehicle assistance system for haul roads”, “a computer”, “a client device”, “a client device being carried in the first or second vehicle”, “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle; a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device, and receiving the adaptation data, and outputting an assistance signal based on the adaptation data”. The “a vehicle assistance system for haul roads”, “a computer”, “a client device”, “a client device being carried in the first or second vehicle” are recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. The “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle; a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device, and receiving the adaptation data, and outputting an assistance signal based on the adaptation data” are recited at a high level of generality and amount to mere data gathering, which is a form of insignificant extra-solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “a vehicle assistance system for haul roads”, “a computer”, “a client device”, “a client device being carried in the first or second vehicle” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional steps of “receive an identification reference of a first vehicle, receive a current position of the first vehicle, provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle, receive an identification reference of a second vehicle, receive a current position of the second vehicle, provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle; a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle, and sending the adaptation data to the client device, and receiving the adaptation data, and outputting an assistance signal based on the adaptation data” are mere data gathering, generation, and transmission which are well-understood, routine, and conventional functions, and thus are no more than insignificant extra-solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claim contains ineligible subject matter.
Claim 2 contains eligible subject matter due to its recitation of practical applications of the claimed invention.
Claims 9 and 14 contain limitations that are no more than the abstract idea recited in claim 1. These claims recite detecting locations and time, and aiming at reducing risk and increasing efficiency, which can reasonably be performed in the human mind. Thus, these claims contain ineligible subject matter.
Claims 4, 10, and 11 contain limitations that are no more than the abstract idea recited in claim 1. These claims recite storing, retrieving, and computing information, detecting and generating information, and evaluating, which can reasonably be performed in the human mind. The additional element of “the computer” (claims 4, 10, and 11) is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claims contain ineligible subject matter.
Claims 5-7 contain limitations that are no more than the abstract idea recited in claim 1. These claims further define the processes of gathering and outputting the assistance signal, route parameter, and driving parameter which are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claims contain ineligible subject matter.
Claims 3, 12, 13, and 15 contain limitations that are no more than the abstract idea recited in claim 1. These claims recite the additional elements of a user interface, a graphical user interface of a navigation system of the first or second vehicle, a lane assistance system, and a warning system which are all recited at a high level of generality to generically link the abstract idea to a technological environment. The other additional elements of the assistance signal outputting a visual, acoustical, or haptic signal, the assistance signal outputting a map showing drivable or non-drivable roads, causing the vehicle to follow a more efficient track, recommending a more efficient track, warning of lane departure, and generating a warning signal are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claims contain ineligible subject matter.
Claim 8 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites generating adaptation data, determining vehicle categories based on identification information, and determining a vehicle state based on the identification references, which can reasonably be performed in the human mind. The additional element of the computer or client device obtaining the vehicle state information is recited at a high level of generality to generically link the abstract idea to a technological environment. The other additional elements of outputting an assistance signal and retrieving vehicle state information from a database are mere data gathering and outputting and are therefore insignificant extra-solution activity. Thus, the claim contains ineligible subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casson et al. (US 2014/0297182 A1, hereinafter referred to as Casson).
Regarding claim 1, Casson teaches a vehicle assistance system for haul roads, the vehicle assistance system comprising ([0001], systems and methods for providing contention avoidance for vehicles within a mining environment (i.e. haul roads)):
a computer configured to ([0028], the mine can include computer systems on each vehicle as well as a control system at a central site):
receive an identification reference of a first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, first vehicle 501 is identified by the vehicle network),
receive a current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows first vehicle 501 at its current and starting position 502),
provide a route of the first vehicle based on the identification reference of the first vehicle and the current position of the first vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows first vehicle 501 has an assigned route from points 502 to 504 to 506 to 508),
receive an identification reference of a second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location, velocity, destination, assigned route, and speed profile of each vehicle; Fig. 5A, second vehicle 510 is identified by the vehicle network),
receive a current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including current location of each vehicle; Fig. 5A, shows second vehicle 510 at its current position),
provide a route of the second vehicle based on the identification reference of the second vehicle and the current position of the second vehicle ([0048], fleet profile database stores information describing the entire fleet of vehicles that are part of the mine environment including assigned route for each vehicle; Fig. 5A, shows second vehicle 510 has an assigned route from left of point 504 to point 506 to left of point 506), 
detect an expected location where the route of the first vehicle and the route of the second vehicle intersect or overlap (Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506),
detect an expected time when the first vehicle and the second vehicle intersect at the expected location ([0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down),
generate adaptation data based on the expected location and the expected time, the adaptation data representing adaptation of ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention (i.e. avoiding locations and times in which vehicles and paths intersect each other)):
a route parameter of the route of the first or second vehicle, or a driving parameter of the first vehicle or of the second vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route), and
sending the adaptation data to the client device ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route); and
a client device configured to ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator):
being carried in the first or second vehicle ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator),
receiving the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator), and
outputting an assistance signal based on the adaptation data ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route).

Regarding claim 2, Casson further teaches: The vehicle assistance system according to claim 1, wherein the assistance signal comprises a control command, wherein the vehicle assistance system comprises an automated vehicle control configured to adapt a driving behavior of the first or second vehicle based on the control command ([0067], if the current vehicle (i.e. first or second vehicle) is an autonomous vehicle, the optimized speed profile is communicated to the central controller of the autonomous vehicle; the central controller uses the optimized speed profile to control the speed of the vehicle as the vehicle navigates along the assigned route).

Regarding claim 3, Casson further teaches: The vehicle assistance system according to claim 1, wherein the assistance signal comprises a user interface command, wherein the vehicle assistance system further comprises a user interface configured to emit a visual, acoustical, or haptic signal based on the user interface command ([0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route).

Regarding claim 4, Casson further teaches: The vehicle assistance system according to claim 1, wherein the computer is further configured to store, retrieve, and compute, based on a respective stored or retrieved destination, or predict based on the current position of the respective vehicle, at least one of the route of the first vehicle and the route of the second vehicle ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0040], the route of the vehicles is designed to meet the optimization criteria or constraints).

Regarding claim 5, Casson further teaches: The vehicle assistance system according to claim 1, wherein the assistance signal is indicative for which vehicle has right of way ([0047], the constraints can include speed limits, following distances, overtaking restriction, and priorities at intersections for particular vehicle types or conditions; [0051], the fleet profile database includes information such as identifying other vehicles that will reach the intersection at the same time as the first vehicle, where the other vehicle would have the right-of-way; this information can be output to the user (see [0068])).

Regarding claim 7, Casson further teaches: The vehicle assistance system according to claim 1, wherein the driving parameter relates to a driving speed or a steering angle of the respective vehicle ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle (i.e. change the driving speed parameter to change how the vehicle traverses the route); Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route).

Regarding claim 8, Casson further teaches: The vehicle assistance system according to claim 1, wherein at least one of generating the adaptation data and outputting the assistance signal is based on ([0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator):
vehicle categories of the first and second vehicle, wherein the respective vehicle category is determinable by the computer or the client device based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; here, the vehicles are identified by the computer), or
vehicle state information of the first and second vehicle, the vehicle state information relating to at least one of an emergency state, a fuel state, a vehicle load state, a vehicle inclination state, a driving speed state, and a position state ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles), 
wherein the computer or the client device is configured for obtaining the respective vehicle state information by ([0012], the system is implemented on a computer):
retrieving the respective vehicle state information from a database or from the respective vehicle in real time, or determining it based on the identification reference of the respective vehicle ([0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], vehicle dynamics database defines the attributes of the vehicle such as vehicle type; [0038], the vehicle has a number of known attributes that include the vehicle’s maximum speed, acceleration capabilities, fuel efficiency at different speeds, weight, load capacity, type, and the like; [0046], given the vehicle’s current status (e.g., carrying a load or empty) speed constraints can be predicted; [0048], fleet information can include the current location and velocity of the fleet vehicles).

Regarding claim 9, Casson further teaches: The vehicle assistance system according to claim 1, wherein either both detecting the expected location and detecting the expected time, or generating adaptation data is based on a slope or width of a haul road laying on the route of the first and the second vehicle ([0030], each roadway has a number of attributes that are used in identifying potential contention; these attributes include speed limit, slope, maximum weight limits, etc.; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; here, road slope is used to determine adaptation data).

Regarding claim 10, Casson further teaches: The vehicle assistance system according to claim 1, wherein: at least one of detecting an expected location, detecting an expected time ramps, or generating adaptation data is based on a condition of a haul road or crossroads area laying on the route of the first and second vehicle, the condition relating to quality or obstacles, and the computer is configured for storing or retrieving condition data representing the condition ([0030], each roadway has a number of attributes that are used in identifying potential contention; [0031], two or more vehicles may reach the intersection at approximately the same time causing stops and slow-downs; [0097], if the first vehicle 501 were to travel at the maximum speed profile, the first vehicle 501 would reach the second vehicle 510 at time t2, causing a slow-down; Fig. 5A, the routes of the first and second vehicles overlap at points 504 and 506 and on the road between points 504 and 506; [0046], the vehicle dynamics model integrates information such as road conditions, tire wear, and weather conditions; [0053], vehicle driving dynamics may also incorporate external factors such as road grade and weather conditions; [0076], there can be slippery road conditions; here, road conditions are used to determine expected times and locations of contention).

Regarding claim 11, Casson further teaches: The vehicle assistance system according to claim 1, wherein: at least one of detecting an expected location, detecting an expected time ramps, and generating adaptation data is based on an evaluation of an efficiency of the roads ([0031], two or more vehicles may reach the intersection at approximately the same time at an expected location causing stops and slow-downs; [0069], as the vehicle navigates along the assigned route, the HMI provides updates to the vehicle operator as to the optimized speed at the current point along the assigned route and notifies the operator if changes to the vehicle’s current speed are required; [0023], the target travel speed and route selected are based on avoiding points of contention; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0036], the optimized speed profile is selected to avoid potential contention situations that may occur as well as to meet other mine criteria, such as maximizing productivity and efficiency; here, adaptation data is based on an evaluation of an efficiency of the roads),
the evaluation is based on a history of speeds or speed variances with which other vehicles have been driving on the roads ([0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; [0048], the speed profiles for the fleet vehicles may be static, or could be determined and maintained based upon prior speed optimization data generated for other vehicles in the mine environment that are stored in a database), and
the computer is configured for storing, retrieving, or generating the evaluation ([0012], the system is implemented on a computer; [0049], by predicting when certain resources with be occupied, constraints for the optimized speed profile are provided; [0044], optimization constraints may require communication with data sources that store information describing the mine, the mine’s roadwork, the vehicle, and the fleet of other vehicle operating within the mine network; [0061], between the maximum speed profile and minimum speed profile, a number of candidate speed profiles can be evaluated to determine the optimized speed profile; the evaluation is performed using a scoring function and a set of constraints).

Regarding claim 13, Casson further teaches: The vehicle assistance system according to claim 1, comprising a lane assistance system configured to perform at least one of the following, based on the assistance signal ([0001], systems and methods (including a lane assistance system) for providing contention avoidance for vehicles within a mining environment; [0068], the optimized speed profile is provided to the human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may provide alerts (visual, audible, tactile, haptic, other) to indicated the desired vehicle speed at a current point along the vehicle’s assigned route):
cause the first or second vehicle to follow a more efficient track within the haul road, recommend a drive of the first or second vehicle to follow a more efficient track within the haul road, and warn of a lane departure ([0031], when two vehicles reach an intersection at the same time, one of the vehicles may have to stop or slow down, causing inefficient operation of the stopping or slowing vehicle; [0032], contention may arise when a faster vehicle is forced to follow behind a slower vehicle; [0036], the method involves determining an optimized speed profile, which determines a particular target speed for the vehicle as the vehicle navigates along an assigned route; the optimized speed profile is selected to avoid potential contention situations that may occur within the mine environment as well as meet other mine criteria, such as maximizing productivity and efficiency; here, the system recommends (see [0068]) a drive of the vehicles to follow the more efficient track within the haul road; here, the most efficient track is a route defined by an optimized speed profile).

Regarding claim 14, Casson further teaches: The vehicle assistance system according to claim 1, wherein the adaptation of the route parameter or the driving parameter: aims at reducing a risk of a potential collision between the first and second vehicle, or aims at increasing an efficiency of a travel of the first or second vehicle ([0036], the method involves determining an optimized speed profile for the vehicles as they navigate their assigned routes; the optimized speed profile is selected to avoid potential contention situations as well as to maximize productivity and efficiency; see also [0030] and [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Casson et al. (US 2014/0297182 A1, referred to as Casson), and further in view of Lewis et al. (US 2017/0205241 A1, hereinafter referred to as Lewis).
Regarding claim 6, Casson further teaches: The vehicle assistance system according to claim 1, the vehicle has driving parameters and may have to wait during a contention situation ([0023], the system can provide the operator with a target travel speed as well as a route selected to avoid contention by telling the operator to speed up or slow down the vehicle; Fig. 5A, vehicle 501 would speed up or slow down to avoid intersection with vehicle 510 on the route; [0128], an arrow may indicate a waiting period between steps; [0005], when a vehicle encounters a contention location, usually the vehicle is forced to stop and wait to proceed).
However, Casson does not explicitly teach wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
Lewis teaches wherein the route parameter comprises: a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle ([0119], the system generates a first potential path between the vehicle and the selected target; [0128], if the path does not have sufficiently high of a score, a new path is generated; this process continues until a path having a sufficiently high score is generated; [0129], in some cases, the system will generate a pool of candidate paths and score each of them; then the paths are ranked and the highest ranking path that exceeds the ranking threshold is selected for the vehicle).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the alternative routes of Lewis to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle.
The motivation for modification would have been to create a vehicle assistance system wherein the route parameter comprises a selection of at least one of various alternative routes, a redirection, or a waiting position, for the respective vehicle in order to better control the routing options for vehicles, thus creating a more effective vehicle assistance system.

Regarding claim 12, Casson further teaches: The vehicle assistance system according to claim 1, wherein: the assistance signal comprises or causes a view of a graphical user interface of a navigation system of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed).
However, Casson does not explicitly teach wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
	Lewis teaches wherein: non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable ([0060], navigation aid uses the screen to display the location of the vehicle on the visual representation of the roadmap system; the GUI allows a user to plot acceptable routes between the current location of the vehicle and predefined points of interest; [0059], the roadmap representation can include any appropriate geographical features such as acceptable routes; here, only roads that are drivable or recommended are shown on the map).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the graphical map representation of Lewis to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable.
The motivation for modification would have been to create a vehicle assistance system wherein non-drivable or non-recommendable roads are marked, or only roads are shown on a map, which are drivable or recommendable in order to provide better navigation for the operator to reduce confusion of which routes are allowed or disallowed, thus more effective vehicle assistance system with a better user experience.

Regarding claim 15, Casson further teaches: The vehicle assistance system according claim 1, further comprising a system for generating an assistance signal that is output to the driver of the first or second vehicle ([0068], the optimized speed profile is provided to a human-machine interface device located within the vehicle and accessible to the vehicle operator; the HMI may include a readout to indicate the desired vehicle speed at a current point along the route; the HMI may include one or more alert (visual, audible, tactile, haptic) to indicate to the operator that the vehicle is not traveling at the optimized speed).
	However, Casson does not explicitly teach a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
	Lewis teaches a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk ([0004], by accurate positioning and routing of mining vehicles, the mine’s efficiency can be greatly improved and dangers of injury or property damage from a collision can be mitigated; [0046], position/map data and other conventional collision warning systems (operated via computers) are used to provide a warning signal to the vehicle operator when an obstacle or piece of equipment comes within a predefined distance of the vehicle; [0134], if the selected path is not proper for a vehicle’s attributes (i.e. history or data records of vehicles), the system can generate an error warning to the operator that the vehicle cannot follow the selected path and should restart the path selection process to generate a new path (i.e. an assistance signal); [0118], the vehicle attributes include buffer zones to ensure he vehicle does not come sufficiently close to a particular hazard or boundary to create a risk that an accident could occur; [0135], when warning the vehicle operator, the system may use any suitable user interface device for communicating such information, such as heads up displays, display screens, warning sounds, voice cues, or other indicators to provide feedback to the operator).
Casson and Lewis are analogous art to the claimed invention since they are from the similar field of providing vehicle guidance to equipment operators in mining/construction/haul road environments. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Casson with the warning system of Lewis to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk.
The motivation for modification would have been to create a vehicle assistance system wherein a warning system configured for generating a warning signal based on a map of the construction site or mining site provided by the computer, further based on the assistance signal and on a history of data records of vehicles that drove on the construction site or mining site, wherein the warning signal warns a driver of the first or second vehicle of a potential risk in order to better notify the operator of danger and potential accidents, thus creating a safer and more effective vehicle assistance system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamasaki et al. (US 2015/0276416 A1): Yamasaki teaches fleet management for a plurality of haulage vehicles. The system sets travel permitted segments for the vehicles.
Ruth (US 2016/0355184 A1): Ruth teaches a method for monitoring and controlling a plurality of mining trucks while the trucks operate a worksite.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664